Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/30/2019.  These drawings are accepted.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a vibration motor, wherein the elastic support components comprise a first elastic support component that is disposed at two sides of the vibrator and that connects the vibrator and the side wall and a second elastic support component disposed between the first vibrator and the second vibrator, the first vibrator is disposed between the first elastic support component at one side of the housing and the second elastic support component, and the second vibrator is disposed between the first elastic support component at the other side of the housing and the second elastic support component as recited in claim 1.  Claims 2-10 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



6/5/2021
/DANG D LE/Primary Examiner, Art Unit 2834